FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2022

                                     No. 04-20-00599-CV

    IN THE MATTER OF THE MARRIAGE OF CARLOS Y. BENAVIDES, JR. AND
                        LETICIA R. BENAVIDES,

                  From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2011-PB6-000081-L2-A
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER
Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Lori I. Valenzuela, Justice

      In this appeal, appellant raised numerous issues challenging six partial summary
judgments. On February 24, 2022, this court heard oral arguments on two of appellant’s issues.

       Prior to submission of this appeal, this court issued an opinion in another appeal
involving the same parties. See Benavides v. Alexander, No. 04-19-00318-CV, 2021 WL
5088742 (Tex. App.—San Antonio Nov. 3, 2021, pet. filed). After we issued our opinion in
Benavides v. Alexander, the appellant filed a petition for review with the Texas Supreme Court.
See Leticia Benavides v. Cristina B. Alexander, as Permanent Guardian of the Person of Carlos
Y. Benavides, Jr.; et al.; No. 22-0173 (Tex.).

        Because it appeared the Texas Supreme Court’s resolution of some of the issues in
Benavides v. Alexander might have an impact on the present appeal, we abated the present
appeal until the Supreme Court resolved Benavides v. Alexander. We also withdrew the
submission date of February 24, 2022. On July 15, 2022, the Supreme Court denied appellant’s
petition for review in Benavides v. Alexander.

       On July 15, 2022, appellant filed an Unopposed Motion to Lift Abatement in which
appellant stated she did not intend to file a motion for rehearing with the Supreme Court in
Benavides v. Alexander. The motion is GRANTED.

       This appeal is REINSTATED on the court’s docket and will be SUBMITTED for
consideration on October 18, 2022.
                                                       FILE COPY



It is so ORDERED on September 14, 2022.

                                          PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT